Appeal by the defendant from a judgment of the Supreme Court, Queens County (Clabby, J.), rendered September 19, 1994, convicting him of criminal possession of a weapon in the second degree, criminal possession of a weapon in the third degree, and reckless endangerment in the first degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
Contrary to the defendant’s contention, the evidence did not warrant a jury instruction on the defense of temporary and lawful possession of a weapon (see, People v Banks, 76 NY2d 799). Viewing the evidence in the light most favorable to the defendant (see, People v Butts, 72 NY2d 746, 750), there is no reasonable view of the evidence upon which the jury could have found that the defendant had a legal excuse for possessing the weapon and that he had not used it in a dangerous manner (see, People v Toribio, 216 AD2d 189; People v Kouvaras, 197 AD2d 638; People v Karim, 176 AD2d 670). The *383uncontroverted evidence established that the defendant fired a gun several times at a crowd of people, injuring two of them. The evidence was thus " ' "utterly at odds” ’ ” with any genuine claim of innocent possession (People v Banks, supra, at 801; quoting People v Snyder, 73 NY2d 900, 902).
The defendant’s remaining contentions are without merit. Rosenblatt, J. P., Miller, Ritter and Goldstein, JJ., concur.